— Judgment unanimously reversed and matter remitted to the Board of Parole for further proceedings in accordance with the following memorandum: Relator’s parole officer should not have given the information relating to other bad checks ex parte to the Parole Board even though these checks apparently were not discovered until after the hearing. While we do not believe that relator was deprived of procedural due process or his right to counsel, under the circumstances presented, relator’s parole violation should be reviewed by a member of the Parole Board other than the member to whom the ex parte information was sent. (Appeal from judgment of Onondaga Supreme Court — habeas corpus.) Present — Dillon, P. J., Hancock, Jr., Schnepp, Doerr and Moule, JJ.